                                                                                       JS-6


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
     BENJAMIN MARTIN, an individual, ) Case No.: 2:18-CV-01500-PA-AFM
11                                   )
12               Plaintiff,          ) ORDER DISMISSING ACTION
                                     ) WITH PREJUDICE
13
     v.                              )
14                                   )
15
     HARRIS & HARRIS, LTD., and      )
     DOES 1 through 10 inclusive,    )
16                                   )
17               Defendants.         )
                                     )
18                                   )
19                                   )
                                     )
20
           Pursuant to the parties’ stipulation, this Court hereby dismisses this action with
21
22   prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal rules of Civil Procedure. Each party

23   to bear its own fees and costs.
24         IT IS SO ORDERED.
25
26
             October 05, 2018
     Date: _________________                 __________________________________
27
                                             UNITED STATES DISTRICT JUDGE
28

                                                     1
                              [PROPOSED] ORDER DISMISSING ACTION WITH PREJUDICE
